DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to Amendment filed 12/09/2020.
Claims 1 and 4-21 are pending in this application. In the Amendment, claims 1, 11 and 20 are amended and claims 2-3 are cancelled. This action is made Final.

	Response to Arguments
Applicant's arguments filed 12/09/2020 have been fully considered but they are not persuasive. 
a) Applicant respectfully asserts that Lemonik, Fish and Dunne do not teach or suggest the amendments. For at this reason, applicant respectfully asserts that claims 1, 11 and 20 and the claims that depend from it are not rendered obvious by Lemonik, Fish and Dunne, and requests that the § 103 rejection of those claims be withdrawn.
Per a), the Examiner respectfully disagrees as Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Nevertheless, Dunne teaches the similarly amended claims of 1, 11 and 20 wherein the first-collaborator view encompasses the second-collaborator view (Dunne, col.4, lines 16-27; Fig.3, view 302 encompasses view 304) rendering on the first display the third-collaborator view of the at least one shared electronic file (Dunne, col.3, lines 50-53, 61-65; col.4, lines 27-32, add’l active regions/nodes/views), the third-collaborator view depicting a fourth area of the at least one shared electronic file (Dunne, col.4, lines 48-60; Fig.5, second collaborator view 504 includes multiple active regions such as the fourth area), wherein the first-collaborator view encompasses the third-collaborator view (Dunne, col.4, lines 16-32, 48-60; Fig.5, first collaborator view 502 encompasses multiple collaborator views 504), thereby displaying the edit, the first area and the fourth area simultaneously on the first display (Dunne, col.4, lines 16-32, 48-60; Fig.5, multiple collaborator views 504 and first collaborator view 502 displayed simultaneously).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lemonik et al. (“Lemonik”, US 9,280,529) in view of Dunne et al. (“Dunne”, US 9,471,897).
As per claim 1, Lemonik teaches a method for rendering collaborator views of at least one shared electronic file (Lemonik, col.3, line 63-col.4, line 8, edit a common document) that is maintained in a server (Lemonik, col.4, lines 9-11; Fig.1, server 108), the collaborator views including a first-collaborator view of a first collaborator, a second-collaborator view of a second collaborator and a third-collaborator view of a third collaborator (Lemonik, Fig.1, Barley’s view 102, Betty’s view 104, John’s view 106; col.4, lines 35-40), the method comprising: 
users may access existing files) that is maintained in the server (Lemonik, col.4, lines 9-11; Fig.1, server 108);
rendering on a first display the first-collaborator view of the at least one shared electronic file (Lemonik, Fig.1, Barley’s view 102), the first-collaborator view depicting a first area of the at least one shared electronic file (Lemonik, col.4, lines 16-38, page 102 of shared file); 
rendering on the first display an indicator to the second-collaborator view of the at least one shared electronic file (Lemonik, col.5, lines 22-28, Fig.1, indicator 120A to John’s view 106), the second collaborator view depicting a second area of the at least one shared electronic file, wherein the second area is different than the first area (Lemonik, col.5, lines 22-28, second view/area off viewport’s first area); 
receiving a position update specifying a cursor position with respect to the at least one shared electronic file by the second collaborator (Lemonik, col.4, lines 40-51, col.16, lines 38-43, updates sent to server); and 
updating the indicator to the second-collaborator view of the at least one shared electronic file, the updated indicator corresponding to a third area of the at least one shared electronic file encompassing the cursor position (Lemonik, col.4, lines 40-51, col.16, lines 38-43, cursor position updated real-time sent to server), and rendering the second collaborator view including the third area on the first display (Lemonik, col.4, lines 22-26, user may select scrollbar 118 to view other areas), wherein the third area is different than the first area and different than the second area (Lemonik, col.4, lines 22-26; col.5, lines 22-28, viewport divides file into multiple areas for display. Area 102 different from area 106); 
 (Lemonik, col.5, lines 22-28, John’s edit outside area 102), rendering on the first display the second collaborator indicator (Lemonik, col.5, lines 36-42, indicator rendered in response to receiving an edit). 
Although Lemonik teaches indicators to the position of other collaborator views (Lemonik, Fig.1, 120A), Lemonik does not teach rendering on the first display a link to the second-collaborator view and responsive to activating a link, rendering the second collaborator view including the third area on the first display; rendering on the first display the second collaborator view of the edit to the at least one shared electronic file in real time, wherein the first-collaborator view encompasses the second-collaborator view, thereby displaying the edit and the first area simultaneously on the first display; and rendering on the first display the third-collaborator view of the at least one shared electronic file, the third-collaborator view depicting a fourth area of the at least one shared electronic file, wherein the first-collaborator view encompasses the third-collaborator view, thereby displaying the edit, the first area and the fourth area simultaneously on the first display.  
Dunne teaches a method of real-time collaborative editing of a file (Dunne, col.2, lines 53-58; Fig.1, document 120) wherein a link is rendered to navigate to other collaborator views (Dunne, col.4, lines 4-47, Fig.4, links 404 renders other active regions) and in response to activation of the link, rendering the collaborator view including a different area displayed (Dunne, col.2, lines 54-58, first area different from second area; col.4, lines 16-27; Fig.3,  second collaborator view 304 and first collaborator view 302 displayed simultaneously); rendering on the first display (Dunne, col.3, lines 17-28, first node view 160) the second collaborator view of the edit to the at least one shared electronic file in real time (Dunne, col.3, view 160 displays view 164), wherein the first-collaborator view encompasses the second-collaborator view (Dunne, col.4, lines 16-27; Fig.3, view 302 encompasses view 304), thereby displaying the edit (Dunne, col.3, lines 29-43, program 170 receives second region 135 edit) and the first area simultaneously on the first display (Dunne, col.4, lines 16-27, 48-60; Figs.3, 5,  second collaborator view 304,504 and first collaborator view 302,502 displayed simultaneously); and rendering on the first display the third-collaborator view of the at least one shared electronic file (Dunne, col.3, lines 50-53, 61-65; col.4, lines 27-32, add’l active regions/nodes/views), the third-collaborator view depicting a fourth area of the at least one shared electronic file (Dunne, col.4, lines 48-60; Fig.5, second collaborator view 504 includes multiple active regions such as the fourth area), wherein the first-collaborator view encompasses the third-collaborator view (Dunne, col.4, lines 16-32, 48-60; Fig.5, first collaborator view 502 encompasses multiple collaborator views 504), thereby displaying the edit, the first area and the fourth area simultaneously on the first display (Dunne, col.4, lines 16-32, 48-60; Fig.5, multiple collaborator views 504 and first collaborator view 502 displayed simultaneously).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Dunne’s teaching with Lemonik’s method in order to quickly jump to other collaborator’s views and in order to view edits simultaneously in large files.
As per claim 4, the method of Lemonik and Dunne teaches the method of claim 1, further comprising receiving an update of the at least one shared electronic file reflecting a second edit of the at least one shared electronic file and updating the second-collaborator view of the at least one shared electronic file responsive to the second edit (Lemonik, col.4, lines 40-51, col.16, lines 38-43, cursor position updated real-time sent to server).  
views 104, 106 display positions of other collaborators).  
As per claim 6, the method of Lemonik and Dunne teaches the method of claim 1, further comprising rendering an identification of the second collaborator with the link to the second-collaborator view (Lemonik, Fig.1, indicator 120A renders ID 120B; Fish, Fig.3, links 314 include text identifying user). 
As per claim 7, the method of Lemonik and Dunne teaches the method of claim 1, wherein the at least one shared electronic file comprises a first file of a first file type and a second file of a second file type (Lemonik, col.7, 14-20, word processing/spreadsheet). 
As per claim 8, the method of Lemonik and Dunne teaches the method of claim 7, wherein the first file comprises a first file extension and the second file comprises a second file extension (Lemonik, col.7, 14-20, word processing/spreadsheet, spreadsheet and word processing document have different file extensions). 
As per claim 9, the method of Lemonik and Dunne teaches the method of claim 1, further comprising displaying the first-collaborator view and the link (Dunne, col.4, lines 4-47, Fig.4, links 404 displayed with first view 402). 
As per claim 10, the method of Lemonik and Dunne teaches the method of claim 1, further comprising updating the first-collaborator view of the at least one shared electronic file responsive to an edit by the first collaborator (Lemonik, col.4, lines 40-51, col.16, lines 38-43, cursor position updated real-time sent to server). 
edit a common document) that is maintained in a server (Lemonik, col.4, lines 9-11; Fig.1, server 108), the collaborator views including a first-collaborator view of a first collaborator, a second-collaborator view of a second collaborator and a third-collaborator view of a third collaborator (Lemonik, Fig.1, Barley’s view 102, Betty’s view 104, John’s view 106; col.4, lines 35-40), the method comprising: 
receiving by the server the first-collaborator view of the at least one shared electronic file (Lemonik, col.4, lines 3-11, page 102 of shared file; Fig.1, Barley’s view 102), the first-collaborator view depicting a first area of the at least one shared electronic file visible to the first collaborator (Lemonik, col.4, lines 16-38, page 102 of shared file);
receiving by the server the second-collaborator view of the at least one shared electronic file (Lemonik, col.4, lines 3-11, page 106 of shared file; Fig.1, John’s view 106), the second-collaborator view depicting a second area of the at least one shared electronic file visible to the second collaborator (Lemonik, col.4, lines 3-11, page 106 of shared file; Fig.1, John’s view 106), wherein the second area is different than the first area (Lemonik, col.5, lines 22-28, second view/area off viewport’s first area);
receiving by the server the third-collaborator view of the at least one shared electronic file (Lemonik, col.4, lines 3-11, page 106 of shared file; Fig.1, Betty’s view 104), the third-collaborator view depicting a third area of the at least one shared electronic file visible to the third collaborator (Lemonik, col.4, lines 3-11, page 106 of shared file; Fig.1,  Betty’s view 104), wherein the third area is different than the first area and different than the second area (Lemonik, col.5, lines 22-28, each user editing different area);
indicator corresponding to the first area of the at least one shared electronic file (Lemonik, col.5, lines 29-35; Fig.1, views 104, 106 display indicators of other collaborators);
receiving by the server a position update specifying a cursor position of the first-collaborator view (Lemonik, col.4, lines 40-51, col.16, lines 38-43, updates sent to server); and 
sending, by the server to the second collaborator, a second indicator to the first-collaborator view encompassing the cursor position, the second indicator updating the first indicator (Lemonik, col.4, lines 40-51, col.16, lines 38-43, cursor position updated real-time sent to server); 
responsive to receiving input from the second collaborator, rendering by the server the first-collaborator view of the at least one shared electronic file (Lemonik, col.4, lines 22-26, user may select scrollbar 118 to view other areas);
responsive to receiving an edit to the at least one shared electronic file from the first collaborator, the edit being outside the second area (Lemonik, col.5, lines 22-28, John’s edit outside area 102), rendering by the server on the first display the second collaborator indicator (Lemonik, col.5, lines 36-42, indicator rendered in response to receiving an edit).
responsive to receiving an input from the second collaborator, rendering by the server the third-collaborator view of the at least one shared electronic file (Lemonik, col.4, lines 22-26, user may select scrollbar 118 to view other areas).
 Although Lemonik teaches indicators to the position of other collaborator views (Lemonik, Fig.1, 120A), Lemonik does not teach rendering on the first display a first link for the second collaborator to simultaneously view the first area along with the second-collaborator view depicting the second area; responsive to receiving an activation of an updated link from the 
Dunne teaches a method of real-time collaborative editing of a file (Dunne, col.2, lines 53-58; Fig.1, document 120) wherein rendering on the first display a first link (Dunne, col.4, lines 4-47, Fig.4, links 404 renders other active regions) for the second collaborator to simultaneously view the first area along with the second-collaborator view depicting the second area (Dunne, col.2, lines 54-58, first area different from second area; col.4, lines 16-27; Fig.3,  second collaborator view 302 and first collaborator view 304 displayed simultaneously); responsive to receiving an activation of an updated link from the second collaborator (Dunne, col.4, lines 4-47, Fig.4, links 404 renders other active regions), rendering the first-collaborator view to display for the second collaborator the cursor position of the first-collaborator view along with the second collaborator view (Dunne, col.3, lines 29-43; col.4, lines 4-11, Fig.1, view 160 displays view 164); sending to the second collaborator, a third link corresponding to the third-collaborator view of the third area (Dunne, col.4, lines 4-47, Fig.4, links 404 renders other active regions); rendering a view of the edit in real time (Dunne, col.3, lines 29-43, program 170 receives second region 135 edit) to display for the second collaborator the edit of the at least one  col.4, lines 16-27, 48-60; Figs.3, 5,  second collaborator view 302,502 and edit 304,504 displayed simultaneously); and responsive to receiving an activation of the third link from the second collaborator (Dunne, col.4, lines 4-47, Fig.4, links 404 renders other active regions), rendering the third-collaborator view of the at least one shared electronic file to display for the second collaborator the third-collaborator view of the third area (Dunne, col.3, lines 50-53, 61-65; col.4, lines 27-32, add’l active regions/nodes/views; col.4, lines 48-60; Fig.5, collaborator view 504 includes multiple active regions such as the third area and edits), thereby displaying the second area, the edit, and the third area simultaneously on the second display (Dunne, col.4, lines 16-32, 48-60; Fig.5, multiple collaborator views 504 including third area and edits and second area 502 displayed simultaneously).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Dunne’s teaching with Lemonik’s method in order to quickly jump to other collaborator’s views and in order to view edits simultaneously in large files.
As per claim 13, the method of Lemonik and Dunne teaches the method of claim 11, further comprising receiving a second edit from the first collaborator and a third edit from the second collaborator, applying the second edit and the third edit to the at least one shared electronic file (Lemonik, col.5, lines 36-42, indicator rendered in response to receiving an edit), and updating at least one of the first-collaborator view and the second-collaborator view responsive to at least one of the first edit and the second edit (Lemonik, col.4, lines 40-51, col.16, lines 38-43, cursor position updated real-time sent to server).
word processing/spreadsheet). 
As per claim 15, the method of Lemonik and Dunne teaches the method of claim 14, wherein the first file comprises a first file extension and the second file comprises a second file extension (Lemonik, col.7, 14-20, word processing/spreadsheet, spreadsheet and word processing document have different file extensions).
As per claim 16, the method of Lemonik and Dunne teaches the method of claim 11, further comprising: sending, to the first collaborator, a third link corresponding to the second area of the at least one shared electronic file (Lemonik, col.4, lines 40-51, col.16, lines 38-43, cursor position updated real-time sent to server; Dunne, col.4, lines 4-47, Fig.4, links 404 displayed with first view 402).
As per claim 17, the method of Lemonik and Dunne teaches the method of claim 16, further comprising receiving a second position update specifying a second cursor position of the second-collaborator view and sending, to the first collaborator, a fourth link to the second-collaborator view encompassing the third cursor position, the fourth link updating the third link (Lemonik, col.4, lines 40-51, col.16, lines 38-43, cursor position updated real-time sent to server). 
As per claim 18, the method of Lemonik and Dunne teaches the method of claim 11, further comprising rendering the first-collaborator view within the second-collaborator view (Dunne, col.4, lines 16-27; Fig.3, view 304 and view 302 displayed simultaneously). 
As per claim 19, the method of Lemonik and Dunne teaches the method of claim 18, further comprising receiving, from the second collaborator, an activation of the first link, view 304 and view 302 displayed simultaneously; col.4, lines 4-47, Fig.4, links 404). 
Claim 20 is similar in scope to claim 11, and is therefore rejected under similar rationale.

Claims 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lemonik et al. (“Lemonik”, US 9,280,529) and Dunne et al. (“Dunne”, US 9,471,897) in view of Fish et al. (“Fish”, US 9,383,888).
As per claim 12, the method of Lemonik and Dunne teaches the method of claim 11, however does not teach further comprising maintaining a collaborator list listing the first collaborator, the second collaborator, the collaborator list referencing the first-collaborator view and the second-collaborator view.  Fish teaches a method of collaborative editing maintaining a collaborator list listing the first collaborator, the second collaborator, the collaborator list referencing the first-collaborator view and the second-collaborator view (Fish, col.7, lines 59-61; Fig.3, list 304; col.8, lines 9-26, links 314).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Fish’s teaching with the method of Lemonik and Dunne in order to view other collaborators and quickly jump to the other collaborator views.
Claim 21 is similar in scope to claim 12, and is therefore rejected under similar rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Plow et al. (US 8,276,096) teaches a method of displaying different areas of a file simultaneously for editing.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAJEDA MUHEBBULLAH whose telephone number is (571)272-4065.  The examiner can normally be reached on Mon-Thur 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B. Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.M./
Sajeda MuhebbullahExaminer, Art Unit 2177



/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177